DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the communications filed on May 10, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered.  
	Claims 1-4, 10, and 12 are currently pending. Claims 3, 4, 10, and 12 have been withdrawn. Claims 5-9, 11, and 13 have been canceled.  Claim 1 has been amended. Claims 1 and 2 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.


Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous rejection of claims 1 and 2 under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.  
Regarding the rejection of claims 1 and 2 under 35 USC 101, Applicant’s arguments have been fully considered but they are not persuasive.  
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1 recites the steps of: loading data for a location to a rebate, wherein the data comprises static data and dynamic data, wherein the dynamic data is selected from the group consisting of purchase history, demographic information, names, types of products desired to purchase, volume required, recommendations based on a general agronomic condition, conditions common to turf managers, and combinations thereof, wherein the conditions common to turf managers comprise control of problematic weeds and diseases common to the turfgrass manager; wherein the dynamic data changes asynchronously over time as new information is added or changed in real time, wherein the static data comprises product use guidelines, contact information, location details, segment, and combinations thereof; wherein the location details comprise size and topography; evaluating the product and calculating any available rebate based on rebate parameters analyzed using a base algorithm and loyalty parameters assessed using a loyalty algorithm via the rebate; wherein the base algorithm assesses rebate parameters comprising minimum quantities, volume discounts, strategic bundles, strategic brands, multiple brands, overall purchase value, and combinations thereof; wherein the loyalty algorithm assesses loyalty parameters comprise loyalty data;  wherein the loyalty data comprises static and dynamic loyal data, wherein the static loyalty comprises a static value based on a turfgrass manager's prior year loyalty and the value is fixed for a period of time, wherein the static value is reassessed at the end of the fixed period, wherein the dynamic loyalty data comprises dynamic criteria, wherein the dynamic criteria is selected from the group consisting of period-to-date purchase activity, changes in purchase activity compared to a prior period, simulated "share of wallet" calculations, portfolio/strategic brand support, and combinations thereof; wherein the dynamic data is updated in real time to access the information in real time across a supply chain; retrieving a transactional rebate produced by the base algorithm and a calculated loyalty rebate produced by the loyalty algorithm from the rebate engine; calculating multidimensional features in view of the digital data and the transactional rebate produced by the loyalty algorithm and calculated loyalty rebate produced by the algorithm via the rebate to generate a list comprising recommended products, recommended services, available transactional rebates, reward-based programs, loyalty-based programs, or a combination thereof, wherein the multidimensional features comprise a prior purchase by a third party located in the vicinity of the location and criterion selected from the group consisting of a user response to a prompt based on solving a problem the user has identified, pricing based on volume, a user history, and combinations thereof, creating a personalized and optimized order protocol for the user; using the personalized and optimized order protocol to generate a product or volume suggestion further comprising a recommendation of a herbicide to reduce the risk of weed resistance; displaying the product or the volume suggestion based on the personalized and optimized order protocol; and finalizing a product package, wherein the method permits a purchaser to obtain requirements for a predetermined period of time for the location; wherein the list and at least the product or the volume suggestion are constantly updated with a second list and at least a second product or a second volume suggestion in light of the adjusted data by the user via re-generating the second list and at least the second product or the second volume suggestion by re-calculating the multidimensional feature in view of the adjusted data and the transactional rebate and calculated loyalty rebate -- these claims relate to certain methods of organizing human activity, particularly commercial interactions including advertising, marketing, and sales activities/behaviors.  Additionally, these steps relate to mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
The limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps using digital data and via a web application and an engine -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.    
The claim limitations recited in dependent claim 2 merely narrows the abstract idea and do not recite further additional elements. Thus, claims 1 and 2 are directed to an abstract idea. 
Step 2B requires determination that if an abstract idea is present in the claims, whether any element or combination of elements in the claims are sufficient to ensure that the claims amount to significantly more than the abstract idea itself.  The Examiner respectfully argues that independent claim 1 merely require generic computer implementation and fail to transform the abstract idea into a patent eligible invention.  As asserted supra, taking the claim elements separately, the technical elements of performing the steps using digital data and via a web application and an engine -- merely implements the abstract idea on a computer environment. The dependent claims do not recite further technical elements.  Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  Further, Examiner respectfully notes that the claims do not improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  Thus, the claims amount to nothing significantly more than an instruction to apply the abstract idea using a generic computer.  Examiner argues that this is not enough to transform an abstract idea into a patent-eligible invention.  Adding a computer to otherwise conventional steps does not make an invention patent-eligible. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 134 S. Ct. 2357 (2014).  
The Examiner respectfully points out that in DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014), the Federal Circuit found that “Although the claims [of ‘399] address a business challenge (retaining website visitors), it is a challenge particular to the Internet. . . the claims solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks” (emphasis added).  The Examiner respectfully argues that the present invention is not directed to a problem specifically arising in the realm of computer networks.  Rather, the present invention is directed to a problem that arises in the agronomy and therefore has a pre-Internet analog.  As per Applicant’s specification, dated January 3, 2019, “Turfgrass and ornamental plant management professionals (e.g., golf courses, lawn & landscape maintenance companies, sports turf managers, sod farmers) require a significant amount of time and resources to perform their daily functions. A key time-consuming requirement for these managers is agronomic planning which includes agronomic purchase plans designed to optimize financial leverage of seller sales programs of rebates and payment terms. Turfgrass and other ornamental plants are professionally managed in multiple ways to provide functional and aesthetic benefits. Accordingly, turfgrass is a highly sought-after premium, and generally expensive, product. Various pests, such as weed, insect and fungal pests, can pose costly threats to the professional turf and ornamental manager, especially premium or exclusive golf courses, sports fields, residences or commercial properties known for their aesthetics. In fact, the median annual maintenance cost to golf courses is in excess of 1.2 million dollars (see, for example, clubbenchmarking.com/blog/golf-course-maintenance-how-much-should-you-spend). Therefore, there is an ongoing need for efficient and automated means of planning and purchasing agronomic products for maintaining turfgrass and other ornamental plants to efficiently procure such products. Moreover, an agronomic product manufacturer or supplier would benefit from an automated method for providing ordering resources in that the manufacturer or supplier would enjoy reduced costs via removing a PAK assembly and management, simplifying administration, reducing marketing material and working capital while driving top-line sales” (App. Spec. Para [0002]-[0004]).  The Examiner respectfully argues that if there would be a benefit of an automated method, then the issue arose prior to be automated and thus is not a problem specifically arising in the realm of computer networks nor a problem particular to the Internet.  Indeed, as per Applicant’s and specification, the invention is directed to resolve a problem that arises from the physical, pre-Internet world.  
For all the reasons set forth supra, the previous rejections of claims 1 and 2 under 35 USC 101 are maintained.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1 and 2 are directed to a process.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1 recites the steps of: loading data for a location to a rebate, wherein the data comprises static data and dynamic data, wherein the dynamic data is selected from the group consisting of purchase history, demographic information, names, types of products desired to purchase, volume required, recommendations based on a general agronomic condition, conditions common to turf managers, and combinations thereof, wherein the conditions common to turf managers comprise control of problematic weeds and diseases common to the turfgrass manager; wherein the dynamic data changes asynchronously over time as new information is added or changed in real time, wherein the static data comprises product use guidelines, contact information, location details, segment, and combinations thereof; wherein the location details comprise size and topography; evaluating the product and calculating any available rebate based on rebate parameters analyzed using a base algorithm and loyalty parameters assessed using a loyalty algorithm via the rebate; wherein the base algorithm assesses rebate parameters comprising minimum quantities, volume discounts, strategic bundles, strategic brands, multiple brands, overall purchase value, and combinations thereof; wherein the loyalty algorithm assesses loyalty parameters comprise loyalty data;  wherein the loyalty data comprises static and dynamic loyal data, wherein the static loyalty comprises a static value based on a turfgrass manager's prior year loyalty and the value is fixed for a period of time, wherein the static value is reassessed at the end of the fixed period, wherein the dynamic loyalty data comprises dynamic criteria, wherein the dynamic criteria is selected from the group consisting of period-to-date purchase activity, changes in purchase activity compared to a prior period, simulated "share of wallet" calculations, portfolio/strategic brand support, and combinations thereof; wherein the dynamic data is updated in real time to access the information in real time across a supply chain; retrieving a transactional rebate produced by the base algorithm and a calculated loyalty rebate produced by the loyalty algorithm from the rebate engine; calculating multidimensional features in view of the digital data and the transactional rebate produced by the loyalty algorithm and calculated loyalty rebate produced by the algorithm via the rebate to generate a list comprising recommended products, recommended services, available transactional rebates, reward-based programs, loyalty-based programs, or a combination thereof, wherein the multidimensional features comprise a prior purchase by a third party located in the vicinity of the location and criterion selected from the group consisting of a user response to a prompt based on solving a problem the user has identified, pricing based on volume, a user history, and combinations thereof, creating a personalized and optimized order protocol for the user; using the personalized and optimized order protocol to generate a product or volume suggestion further comprising a recommendation of a herbicide to reduce the risk of weed resistance; displaying the product or the volume suggestion based on the personalized and optimized order protocol; and finalizing a product package, wherein the method permits a purchaser to obtain requirements for a predetermined period of time for the location; wherein the list and at least the product or the volume suggestion are constantly updated with a second list and at least a second product or a second volume suggestion in light of the adjusted data by the user via re-generating the second list and at least the second product or the second volume suggestion by re-calculating the multidimensional feature in view of the adjusted data and the transactional rebate and calculated loyalty rebate -- these claims relate to certain methods of organizing human activity, particularly commercial interactions including advertising, marketing, and sales activities/behaviors.  Additionally, these steps relate to mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
The limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps using digital data and via a web application and an engine -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.    
The claim limitations recited in dependent claim 2 merely narrows the abstract idea and do not recite further additional elements. Thus, claims 1 and 2 are directed to an abstract idea. 
Regarding the independent claims, the technical elements of performing the steps using digital data and via a web application and an engine -- merely implements the abstract idea on a computer environment. The dependent claims do not recite further technical elements.  When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1 and 2 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  

Allowable Subject Matter
Claims 1 and 2 are rejected under 35 U.S.C. 101, but would be allowable if this rejection were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of applicant's invention as the features amount to more than a predictable use of elements in the prior art.   





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harbor, A. L. (2006). Assessing agricultural input brand loyalty among united states mid-size and commercial producers (Order No. 3232184). Available from ProQuest Dissertations and Theses Professional. (305285226). Retrieved from https://dialog.proquest.com/professional/docview/305285226?accountid=131444
Harbor, A. L. (2006). Assessing agricultural input brand loyalty among united states mid-size and commercial producers (Order No. 3232184). Available from ProQuest Dissertations and Theses Professional. (305285226). Retrieved from https://dialog.proquest.com/professional/docview/305285226?accountid=131444 
Harbor, A. L. (2006). Assessing agricultural input brand loyalty among united states mid-size and commercial producers (Order No. 3232184). Available from ProQuest Dissertations and Theses Professional. (305285226). Retrieved from https://dialog.proquest.com/professional/docview/305285226?accountid=131444 
Harbor, A. L. (2006). Assessing agricultural input brand loyalty among united states mid-size and commercial producers (Order No. 3232184). Available from ProQuest Dissertations and Theses Professional. (305285226). Retrieved from https://dialog.proquest.com/professional/docview/305285226?accountid=131444 
                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                   

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625